ORDER
Ekwall, Judge:
Upon reading and filing appellee’s motion for rehearing and reconsideration of the order of this court, dated November 24, 1952, wherein the court denied the motion to dismiss the application for review filed by the appellant herein insofar as it seeks a review of the order of a single judge of the United States Customs Court, dated May 26, 1952 (Reap. Dec. 8119), relating to appeals for reappraisement Nos. 139494-A and 139535-A, and upon reading and filing the memorandum of the appellee in support of the motion herein, and the memorandum of the Government in opposition to this motion,
*590Now, upon further consideration thereof and of the memorandum filed on behalf of appellee, and in view of the holding in the case of Cox & Fahner et al. v. United States, 31 C. C. P. A. (Customs) 141, C. A. D. 264, it is the opinion of the'court that the order of the single judge severing reappraisements 139494-A and 139535-A from re-appraisement 140802-A and ordering said' two reappraisement appeals restored to the calendar for futher proof, is an interlocutory-order and not appealable, and it is hereby
ORDERED, Adjudged, and Decreed that the application for review filed by the United States, appellant, be and the same is hereby dismissed insofar as it seeks a review of the order of a single judge of the United States Customs Court, dated May 26, 1952 (Reap. Dec. 8119), with respect to appeals for reappraisement Nos. 139494-A and 139535-A. The order of this court, dated November 24, 1952, is hereby revoked.